El Juez Asociado Señou FiiaNco Soto,
emitió la opinión deF tribunal.
La parte apelada solicita la desestimación del recurso: primero, porque los autos que se ban elevado a esta corte no contienen una transcripción fiel y exacta de todos los docu-mentos que constituyen el legajo de la sentencia; y segundo, porque aun admitiendo que la transcripción fuese correcta, ella es nula por cuanto la certificación que bace el secretario no lleva adheridos los sellos correspondientes de rentas in-ternas que fija la ley.
Este caso es una acción en cobro de dinero. Se pidió y decretó el embargo de bienes de los demandados; éstos fue-ron citados por edictos y su rebeldía fué anotada. Se prac-ticó prueba ante la corte inferior y ésta finalmente declaró con lugar la demanda.
La parte apelada pidió luego que se dejara sin efecto la sentencia y se abriera la rebeldía, fundándose en que la corte nunca babía adquirido jurisdicción sobre los demandados. La corte dictó resolución declarando nula y sin ningún valor la sentencia y de esta declaración apeló la demandante.
 La transcripción de autos está certificada por el secretario y contiene un extracto o relación de ciertas diligencias y certificación literal de la mayor parte de las actuaciones del procedimiento habidas en la corte inferior. En tal forma preparada la transcripción de autos, la parte apelada • sostiene que está incompleta.
Como regla general el apelante está obligado a hacer con-signar en el récord aquella parte de las constancias y actua-ciones que él considere esencial a los fines de la apelación. Esto no impide, sin embargo, que nosotros podamos conside-*605rar las partes del récord que se alegan qne lian sido omitidas o consignadas de un modo incompleto en la transcripción, a los efectos de desestimar una apelación. Véanse los casos de Martínez et al. v. Martínez, 29 D.P.R. 542, y Cardé v. Echeandía, 17 D.P.R. 319. Como cuestión de hecho el récord en este caso ha sido adicionado a instancia de la parte apelada en aquellas diligencias que aparecen certificadas en relación por el secretario.
 El segundo motivo alegado por la parte apelada es el de mayor trascendencia.
La Ley No.'17, aprobada en marzo 11, 1915, en sus sec-ciones 29 y ó9, dice como sigue:
“See. 2. El arancel de Ion derechos cine se lian de pagar en lo sucesivo por las operaciones de los secretarios . . . será el siguiente:



“P. Por cada certificación bajo sello . . . 0.25
“Q. Por expedir copia de cualquier documento obrante en autos, inclusive su certificación cuando ésta sea requerida, por cada folio . . . . 0.20



“6. Todos y cada uno de los documentos o escritos que por esta Ley se requiere lleven un sello o sellos de rentas internas serán nulos y sin valor y no se admitirán como prueba en juicio a menos que dichos sellos hayan sido fijados a los mismos.”
En este caso a un lado de la certificación de los autos, el secretario aparece cancelando un sello de rentas internas por valor de $0.25, aplicándose la letra P de la sección 2 antes citada. Se trata de la copia de un récord integrado por la copia de varias constancias o actuaciones judiciales para ser-vir de base a una apelación, y es cuestión que no puede le-vantar la más leve duda que los derechos debieron pagarse de acuerdo con el apartado letra Q de la misma sección.
La sección 6 declara nula y sin ningún valor la trancrip-ción de los autos así certificada, por omitirse el pago en sellos de rentas internas en la proporción correspondiente. En el caso de Delgado v. Cárdenas, 34 D. P. R. 240, se dice que el *606caso debe regularse por el de Nazario v. Santos, 27 D. P. R. 89, citándose también el de Pas v. Bonet, 30 D. P. R. 927, y declara que cuando a un escrito de apelación no se acom-pañan los sellos de rentas internas correspondientes, el es-crito es nulo, procediendo desestimar la apelación interpuesta si no se ba cumplido con dicho requisito antes de vencido el término para apelar.
La parte apelante alega, no obstante, que en el presente caso no se trata de un término jurisdiccional y llama a la discreción de esta corte para que se le permita subsanar el defecto adhiriendo a la certificación del secretario los sellos de rentas internas por el valor que corresponda. Sin embargo, la sección 6 de la Ley No. 17 dé 1915 establece una sanción fiscal de carácter imperativo. El efecto de la omi-sión de pagar los derechos en sellos de rentas internas en el montante que fija la ley, es el mismo que si la transcrip-ción no se hubiera radicado.ante esta corte.
No existiendo, por tanto, base para la apelación, debe declararse la moción de la parte apelada con lugar y deses-timarse el recurso.